Citation Nr: 1113299	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-27 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and anxiety disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1971.

This appeal to the Board of Veterans' Appeals (Board) is from an December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened the Veteran's claim for service connection for an acquired psychiatric disorder and then denied the claim on its merits.

In the RO's previous adjudication of the Veteran's claim for PTSD, his diagnosis of anxiety disorder was not considered.  However, the U.S. Court of Appeals for Veterans Claims has since held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet App 1 (2009).  Therefore, in this appeal the Board is considering the Veteran's claim as encompassing all of his diagnosed psychiatric disorders.

In this decision, the Board is reopening the claim for service connection for an acquired psychiatric disorder on the basis of new and material evidence.  However, since this claim requires further development before being readjudicated on its underlying merits, the Board is remanding the claim for service connection for an acquired psychiatric disorder to the RO via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The claim for service connection for an acquired psychiatric disorder was previously denied in a December 2003 RO decision.  The Veteran did not appeal that decision.  

2.  Evidence received since the last final decision in December 2003 relating to service connection for an acquired psychiatric disorder is new and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The December 2003 RO decision that denied service connection for an acquired psychiatric disorder is final.  New and material evidence has been submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 20.1103 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

In this case, since the Board is reopening the claim on the basis of new and material evidence, the Board need not determine whether there has been compliance with these notice and duty to assist provisions insofar as apprising the Veteran of the specific reasons for the prior denial of his claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); VA Gen. Couns. Memo., para. 2, 3 (June 14, 2006).  Moreover, the Board will be in a better position to determine whether there has been compliance with the remaining duty to notify and assist provisions of the VCAA once the additional remand development of the claim is completed.  



II.  Whether there is New and Material Evidence to Reopen the Claim for Service Connection for an Acquired Psychiatric Disorder, Including PTSD and Anxiety Disorder

In a September 2003 decision, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder.  The RO declined to reopen the Veteran's claim for an acquired psychiatric disorder in December 2003 and, most recently, in December 2006.  While the RO found that new and material evidence had been submitted to reopen the Veteran's claim for service connection for an acquired psychiatric disorder, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in December 2003, the RO denied service connection for an acquired psychiatric disorder.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the December 2003 RO decision denying service connection for an acquired psychiatric disorder became final because although the Veteran filed a notice of disagreement, he did not file a timely appeal.  

The claim for entitlement to service connection for an acquired psychiatric disorder may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in April 2006.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial consisted of the Veteran's service medical records, the Veteran's post-service treatment records, and the Veteran's statements.  The RO denied the claim because there was no competent and credible evidence of a current diagnosis of PTSD or evidence that the Veteran had PTSD as a result of service in the Republic of Vietnam during the Vietnam War.  

The Veteran applied to reopen his claim for service connection for an acquired psychiatric disorder in April 2006.  The Board finds that the evidence received since the last final decision is new and material because it raises a reasonable possibility of substantiating the Veteran's claim.  

In support of his application to reopen his claim for service connection for an acquired psychiatric disorder, the Veteran submitted additional post-service treatment records and a VA examination.  The Veteran's November 2003 VA treatment record notes a diagnosis of PTSD.  Further, the February 2009 VA compensation examination diagnosed the Veteran with anxiety disorder, a psychiatric disorder that has not previously been diagnosed.  Moreover, the most recent letter from the Veteran's treating therapist, K.V., dated August 2010, confirms a diagnosis of PTSD and specifically attributes PTSD to the Veteran's military service based on the Veteran's self-reported stressors and confirmed by a January 1970 U.S. Air Force Accident/Incident report.

The Board finds that new and material evidence has been submitted with regard to the claim for service connection for an acquired psychiatric disorder.  The claim was previously denied because there was no evidence that the Veteran did not have a diagnosis of an acquired psychiatric disorder.  The Veteran has submitted medical evidence showing that he has diagnoses of both PTSD and anxiety disorder.  Additionally, there is new evidence which indicates that the Veteran's PTSD may be attributable to his period of service.  

Accordingly, with the new evidence presumed credible for the purpose of determining whether the claim should be reopened, the Board finds that new and material evidence has been submitted.  Therefore the claim for service connection for an acquired psychiatric disorder is reopened.  38 C.F.R. § 3.156(a) (2010).  That does not mean that service connection is granted.  Rather, the merits of the claim for service connection will have to be reviewed on a de novo basis, as addressed below.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  Additionally, the Board notes that the discussion in the supplemental statement of the case essentially considered the Veteran's claim on the merits.  Also, the Veteran has provided arguments addressing his claim on the merits.  The Board therefore finds that, because the Veteran had adequate notice of the applicable regulations, he would not be prejudiced by the Board's review of the merits of the claim at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

As there is new and material evidence, the petition to reopen the claim for service connection for an acquired psychiatric disorder, including PTSD and anxiety disorder, is granted.


REMAND

Before addressing this claim on its underlying merits, the Board finds that additional development of the evidence is required.

The Veteran asserts that he developed PTSD due to a traumatic experience while he was stationed in Guam during the Vietnam War.  Specifically, the Veteran's stressor is that he witnessed a plane crash and explode while attempting to take off.  The next day, while the Veteran was securing the perimeter, he saw the bodies of the crewmen.  The Veteran asserts that witnessing this explosion is the cause of his currently diagnosed PTSD.

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in some cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the in- service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish service connection for PTSD, in particular, there must be: (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

During the pendency of this appeal, however, VA's regulations pertaining to the requirements for establishing a service connection claim for PTSD were again amended, effective July 13, 2010.  See Stressor Determinations for PTSD, 75 Fed. Reg. 39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)).  This most recent amendment liberalizes, in some cases, the evidentiary standard for establishing the required in-service stressor.  Id.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id., at 39852.

VA's General Counsel has held that where a law or regulation changes during the pendency of a claim, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the service member had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  See also 38 C.F.R. § 3.114.  VA may apply only the earlier version of the regulation for the period prior to the effective date of the change.

The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.

Significantly, however, these most recent changes to 38 C.F.R. § 3.304 do not affect PTSD claims predicated on combat service, prisoner-of-war status, or personal/sexual assault because these other types of claims already have their own special provisions and exceptions.  These amendments to § 3.304(f) relate only to the relaxed requirements for establishing the occurrence an in-service stressor and do not change the requirement that a Veteran requesting service connection for PTSD have a diagnosis of this disability in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

As an initial matter, clarification as to whether the Veteran currently has the required DSM-IV diagnosis of PTSD is required.  The Veteran was provided a VA compensation examination in February 2009 to determine whether his PTSD was due to his military experience.  At the time of that examination, the VA examiner noted that the Veteran's symptoms fit the DSM-IV criteria for anxiety disorder but not for PTSD.  The examiner further opined that the Veteran did not have PTSD due to or as a result of his witnessing the accident involving the plane crash.  

However, the August 2010 treatment record from the Veteran's treating therapist, K.V., confirms that the Veteran suffers from PTSD.  K.V. specifically stated that the Veteran's PTSD was due to his witnessing the plane crash at the end of the runway while the Veteran was in the military.  Moreover, K.V. cited to the January 1970 U.S. Air Force Accident/Incident report, which corroborates the Veteran's account of the plane crash.  Therefore, a medical opinion concerning the determinative issue of the etiology of the Veteran's acquired psychiatric disorders, PTSD and anxiety disorder, is still needed.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

With respect to the credible supporting evidence of an in-service stressor, a January 1970 U.S. Air Force Incident/Accident report confirms the plane crash and the deaths of the crew, as described by the Veteran.  Further, the Veteran's military occupational specialty was as a member of the security police squad.  This further corroborates the Veteran's August 2006 PTSD stressor statement that he was securing the perimeter when he saw the bodies of the crewmen from the plane, which crashed at the end of the runway the day before.  The Board finds that the Veteran's asserted stressor is consistent with the places, types, and circumstances of his service because it is sufficiently verified by the record.  See 38 C.F.R. § 3.304(f).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

With this in mind, the Veteran should be provided with another VA compensation examination and medical nexus opinion in order to reconcile the conflicting opinions rendered by the February 2009 VA compensation examiner and the August 2010 opinion rendered by K.V., specifically considering the etiology of the Veteran's current disorders, PTSD and anxiety disorder, and whether they are attributable to his military service, particularly the verified stressful incident he witnessed therein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  See also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination in order to determine whether his verified in-service stressor of witnessing an airplane crash and explosion is adequate to support a diagnosis of PTSD or anxiety disorder and whether the Veteran's symptoms are related to the in-service stressor.

The claims file and a complete copy of this Remand must be made available to the VA examiner in connection with the examination.  The VA examiner must note in the examination report that the claims file and this Remand have been reviewed.

After reviewing the file and Remand and examining the Veteran, the VA examiner should state whether the Veteran's in-service stressor is adequate to support a diagnosis of PTSD or anxiety disorder.  The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed psychiatric disorder(s) is/are related to his period of active service, to include his verified stressor.  The VA examiner should provide a complete rationale for any opinion provided.  

If the VA examiner is not able to provide an opinion without resorting to speculation, the VA examiner must state the reasons why such an opinion cannot be rendered.  In this regard, the VA examiner should state whether a definitive opinion cannot be provided because required information is missing or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The VA examiner should be as specific as possible.

2.  Then readjudicate the claim for service connection for an acquired psychiatric disorder, including PTSD and anxiety disorder.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


